DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat generating unit in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to a heating generating unit, paragraph [0040] of the specification indicates that a heat generating unit is a heater 64.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. 2014/0320016).
Referring to Figures 1-3, 7 and paragraphs [0053]-[0084], Chang et al. disclose an upper electrode comprising:  a central electrode 112 disposed on a counter surface of the upper electrode facing a substrate support 186, on which a target object that is a plasma processing target is placed, at a position corresponding to a central portion of the substrate support (pars.[0054]-[0056]);  one or more peripheral electrodes 114 disposed on the counter surface to encircle a periphery of the central electrode (par.[0054]); multiple dielectric bodies 151, 151a, 151b laminated between the counter surface and a surface of the upper electrode opposite to the counter surface (Figs. 3, 7, par.[0065],[0092]); and multiple power supply electrodes 171, 165 1arranged between the multiple dielectric bodies to electrically connect the central electrode and the one or more peripheral electrodes respectively to power supply terminals 171,161 that are individually disposed at the surface opposite to the counter surface (Fig. 3, pars.[0069]-[0082]).
With respect to claim 7, the upper electrode of Change et al. further includes wherein one of the one or more peripheral electrodes 114 is disposed at an outer edge of the counter surface (Figs. 3, 7). 
With respect to claim 8,  plasma processing apparatus of Chang et al. comprising:
a substrate support 186 on which a target object that is a plasma processing target is placed (par.[0055]); and an upper electrode including a central electrode 112 disposed on a counter surface of the upper electrode facing the substrate support at a position corresponding to a central portion of the substrate support (Figs. 2-3, par.[0054]), one or more peripheral electrodes 114 disposed on the counter surface to encircle a periphery of the central electrode (Figs. 2-3, par.[0054]), multiple dielectric bodies 151, 151a, 151b laminated between the counter surface and a surface of the upper electrode opposite to the counter surface (Figs. 3, 7, par.[0065],[0092]), and multiple power supply electrodes 171, 165 arranged between the dielectric bodies to electrically connect the central electrode and the peripheral electrodes respectively to power supply terminals 171, 161 that are individually disposed at the surface opposite to the counter surface (Fig. 3, pars.[0069]-[0082]).
With respect to claim 9, the plasma processing apparatus of Chang et al. further comprising:  a power supply 122, 132 connected to the power supply terminals and configured to supply powers of predetermined frequencies to the central electrode and the peripheral electrodes through the power supply terminals, respectively (par.[0072]); and a controller 142 configured to control the powers supplied from the power supply to the central electrode and the peripheral electrodes such that a plasma density has a predetermined gradient during a plasma treatment (par.[0072]).  
With respect to claim 10, the plasma processing apparatus of Chang et al. further includes wherein at least one of a variable capacitor and an impedance control circuit 124, 134 is disposed in respective supply paths for supplying the powers from the power supply to the central electrode and the peripheral electrode, and at least one of a capacitance and an impedance is controlled (pars. [0069]-[0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0320016) in view of Collins et al. (U.S. 2019/0051496).
The teachings of Chang et al. have been discussed above.
Chang et al. is silent on wherein each of the multiple power supply electrodes has an annular portion and is electrically connected to the central electrode or the one or more peripheral electrodes at the annular portion, and each of the power supply terminals is connected to multiple points on a circumference of the annular portion by a plurality of conductive wiring portions that are formed to have the same length.
Referring to Figures 2a-2c and paragraphs [0050]-[0053], the upper electrode has an annular portion 161 and is electrically connected to the central electrode 246 or the one or more peripheral electrodes 247 at the annular portion, and each of the power supply terminals is connected to multiple points on a circumference of the annular portion by a plurality of conductive wiring portions 248a that are formed to have the same length as a suitable means to provide uniform power distribution.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for each of the multiple power supply electrodes of Change et al. to have an annular portion and is electrically connected to the central electrode or the one or more peripheral electrodes at the annular portion, and each of the power supply terminals is connected to multiple points on a circumference of the annular portion by a plurality of conductive wiring portions that are formed to have the same length as taught by Collins et al. since it is as a suitable means to provide uniform power distribution.  The resulting apparatus of Chang et al. in view of Collins et al. would yield wherein each of the multiple power supply electrodes has an annular portion and is electrically connected to the central electrode or the one or more peripheral electrodes at the annular portion, and each of the power supply terminals is connected to multiple points on a circumference of the annular portion by a plurality of conductive wiring portions that are formed to have the same length.
With respect to claim 3, the upper electrode of Chang et al. in view of Collins et al. further includes wherein the multiple dielectric bodies are laminated with predetermined gaps therebetween, and each of the power supply electrodes is provided with a seal (i.e. sealing member around power supply electrode 165) extending along a circumferential direction of the annular portion to seal off the atmosphere (par. [0078]-Chang et al., seals 168, 169, par.[0057]-Collins et al.).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0320016) in view of Sakane (U.S. 2017/0213703).
The teachings of Chang et al. have been discussed above and specifically the power supply electrodes for the peripheral electrodes electrically connect the peripheral electrodes to the power supply terminals disposed at the surface opposite to the counter surface, respectively. 
Chang et al. fail to teach wherein the one or more peripheral electrodes includes a plurality of peripheral electrodes having different diameters arranged in parallel on the counter surface.
Referring to Figures 20-22 and paragraphs [0112]-[0121], Sakane teach and upper electrode wherein the one or more peripheral electrodes 16b, 16c includes a plurality of peripheral electrodes having different diameters arranged in parallel on the counter surface in order to achieve the desired plasma processing conditions.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Chang et al. with  one or more peripheral electrodes includes a plurality of peripheral electrodes having different diameters arranged in parallel on the counter surface as taught by Sakane in order to achieve the desired plasma processing conditions for uniform substrate processing.  The resulting apparatus of Chang et al. in view of Sakane would yield  wherein the one or more peripheral electrodes includes a plurality of peripheral electrodes having different diameters arranged in parallel on the counter surface, and the power supply electrodes for the peripheral electrodes electrically connect the peripheral electrodes to the power supply terminals disposed at the surface opposite to the counter surface, respectively.
 Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2014/0320016) in view of Dhindsa et al. (U.S. 201/0151687) or Kennedy et al. (U.S. 7,645,341).
The teachings of Chang et al. have been discussed above.
Chang et al. fail to teach a heat generating unit disposed to cover at least a part of the surface opposite to the counter surface and generates heat by power supplied through a noise removing filter; and one or more conductive shield members disposed to cover the entire surface opposite to the counter surface from a position above the heat generating unit. 
Referring to Figures 1, 4, and paragraphs [0018]-[0025], Dhindsa et al. teach an upper electrode wherein a heat generating unit 700 disposed to cover at least a part of the surface opposite to the counter surface and generates heat by power supplied through a noise removing filter; and one or more conductive shield members 800 disposed to cover the entire surface opposite to the counter surface from a position above the heat generating unit.  Referring to Figure 1, and column 4, line 31-column 5, line 64, Kennedy et al. teach an upper electrode wherein a heat generating unit 58 disposed to cover at least a part of the surface opposite to the counter surface and generates heat by power supplied through a noise removing filter; and one or more conductive shield members 80 disposed to cover the entire surface opposite to the counter surface from a position above the heat generating unit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Chang et al. with a heat generating unit disposed to cover at least a part of the surface opposite to the counter surface and generates heat by power supplied through a noise removing filter; and one or more conductive shield members disposed to cover the entire surface opposite to the counter surface from a position above the heat generating unit as taught by Dhindsa et al. or Kennedy et al. in order to control the temperature of the upper electrode for optimum plasma processing conditions.  The resulting apparatus of Chang et al. in view of Dhindsa et al. or Kennedy et al. would yield a heat generating unit disposed to cover at least a part of the surface opposite to the counter surface and generates heat by power supplied through a noise removing filter; and one or more conductive shield members disposed to cover the entire surface opposite to the counter surface from a position above the heat generating unit. 
With regards to claim 6, the upper electrode of Chang et al. in view of Dhindsa et al. or Kennedy et al. further comprising:  one or more conductive shield members disposed to cover the entire surface opposite to the counter surface; and a heat generating unit disposed to cover at least a part of an upper portion of the shield member and generates heat by power supplied thereto, it should be noted that the arrangement of the conductive shield members and a heating generating unit is considered an obvious matter of design choice that would not modify the operation of the conductive shield members and a heating generating unit (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al.’812, Yoshimura et al.’468, and Huh et al.’587 teach multiple power supply electrodes.  Dhindsa et al.’276 and Suzuki et al.’730 teach a heat generating unit.  Wei’547, Collins et a.’418, and Kaminishizono’880 teach a central electrode and a peripheral electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716